DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 62168053, filed 05/29/2015.

Status of Claims
	Claims 1-19 are pending.

Information Disclosure Statement
The Information Disclosure Statement filed on 10/07/2021.
  
Specification 
The objection to the disclosure has been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 112
The 112 rejections have been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek USPN 5,358,530 in view of Stein et al (Stein) US 20130079675 A1.  
	Hodorek discloses the invention substantially as claimed being a provisional prosthesis system 10 comprising tibial component 16 comprising a distal tibia engaging surface (bottom) and a proximal surface 38/40, a base component 20 (Figure 4) comprising a distal surface (bottom) configured to engage the tibial component and a proximal surface 30/32 configured to articulate with the femoral component, and a femoral component 12 (Figure 4).  
Hodorek teaches that both the tibial component and the base component have substantially similar proximal surfaces including their outer peripheries and articulating dishes 40/32.  However, Hodorek does not disclose the use of a variety of shims having different thicknesses.
	Stein teaches the use of a tibial implant system comprising a tibial component, a base component, and a plurality of stackable shims 520 having varied thicknesses (Figure 5) in the same field of endeavor for the purpose of providing the surgeon the ability to adjust the height of the tibial implant to match the exact needs of each patient at the time of surgery.

Making this combination would be achieved by providing duplicates of Hodorek’s original base component 20, but with varied thicknesses.  This would permit them to be interchanged while maintaining the existing structures of the proximal and distal surfaces of the tibial and base components.
In regards to claims 5-7, 10-12, 14, 17, and 18,  Hodorek disclose the proximal and distal surfaces have aligned peripheries and corresponding mating features comprising male projections (convex portions) and female recesses (concave portions).  As explained above these portions are being transferred to the newly added shims as well.  Therefore tibial component, base component, and shims all comprise the claimed mating features.   

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive.
The applicant argues that Hodorek does not teach that the bearing spaces 40 are the same size and shape as the depressions 32.  As an initial matter the claims only require these components to have substantially the same size and shape.  In view of this broad requirement and the clear depiction in Figures 1.  A person of ordinary skill in 

    PNG
    media_image1.png
    449
    1001
    media_image1.png
    Greyscale

The applicant further argues that Hodorek does not teach the tibial implant 16 is capable of articulation with the tibial implant 12.  This is not persuasive because a person of ordinary skill in the art would readily recognize that the tibial platform and dished recesses of Hodorek are fully capable of interacting directly with the femoral implant.  Furthermore the claim are directed at implants not a method of using the implant.  Recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case 
The applicant then requests detailed analysis of how Hodorek teaches three components because they only recognize two components.  The applicant identifies the tray 16 and the mobile bearing 20.  However, a quick review of Figure 1 clearly includes 3 distinct components.  Including the femoral component 12, the tray 16 component, and the mobile bearing component 20.  See below for reference

    PNG
    media_image2.png
    484
    250
    media_image2.png
    Greyscale

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/           Primary Examiner, Art Unit 3774